Exhibit 10.2

PerkinElmer, Inc.

AMENDED AND RESTATED LIFE SCIENCES INCENTIVE PLAN

1. Purpose

This is an amendment and restatement of the Packard BioScience Company 2000
Stock Incentive Plan for the purposes of reflecting the acquisition of Packard
BioScience Company by PerkinElmer, Inc., a Massachusetts corporation (the
“Company”). The purpose of this Life Sciences Incentive Plan (the “Plan”) of the
Company is to advance the interests of the Company’s stockholders by enhancing
the Company’s ability to attract, retain and motivate persons who make (or are
expected to make) important contributions to the Company by providing such
persons with equity ownership opportunities and performance-based incentives and
thereby better aligning the interests of such persons with those of the
Company’s stockholders. Except where the context otherwise requires, the term
“Company” shall include any of the Company’s present or future subsidiary
corporations as defined in Section-424(f) of the Internal Revenue Code of 1986,
as amended, and any regulations promulgated thereunder (the “Code”) and any
other business venture (including, without limitation, a joint venture or
limited liability company) in which the Company has a significant interest, as
determined by the Board of Directors of the Company (the “Board”).

2. Eligibility

All of the Company’s employees, consultants and advisors (and any individuals
who have accepted an offer for employment) are eligible to be granted options,
performance units, or other stock-based awards (each, an “Award”) under the
Plan; officers and directors of the Company are not eligible to be granted
Awards hereunder. Each person who has been granted an Award under the Plan shall
be deemed a “Participant”.

3. Administration, Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

(b) Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to make Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix (i) the maximum number of
shares subject to Awards and (ii) the maximum number of shares for any one
Participant to be made by such executive officers.



--------------------------------------------------------------------------------

(c) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
executive officer referred to in Section-3(b) to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee or
executive officer.

4. Stock Available for Awards

(a) Number of Shares. Subject to adjustment under Section-9, Awards may be made
under the Plan for up to the Total Authorized Shares (as defined below). For
purposes of the Plan, “Total Authorized Shares” shall mean a number of shares of
the common stock, $1.00 par value per share, of the Company (“Common Stock”) as
is equal to the sum of:

(i) 2,322,606;

(ii) the number of shares of Common Stock covered by, but not ultimately issued
pursuant to, any Award under this Plan that (A) expires or is terminated,
surrendered or canceled without having been fully exercised or (B) is forfeited
in whole or in part (including as a result of shares of Common Stock subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right), subject, however, in the case of
Awards of Incentive Stock Options (as hereinafter defined), to any limitation
required under the Code;

(iii) the number of shares of Common Stock that were available for issuance
under the Packard BioScience Company Management Stock Incentive Plan and the
Packard BioScience Company 2000 Stock Incentive Plan (the “Prior Plan(s)”) to
the extent not issued or subject to an Award under the Prior Plan(s) on the date
the Company acquired Packard BioScience Company (the “Closing Date”); and

(iv) the number of shares of Common Stock that become available under the Prior
Plan(s) after the Closing Date because an Award made under the Prior Plan(s)
(A) expires or is terminated, surrendered or canceled after the Approval Date
without having been fully exercised or (B) is forfeited in whole or in part
(including as a result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) after the Closing Date, subject, however, in the
case of Awards of Incentive Stock Options (as hereinafter defined), to any
limitation required under the Code. All determinations of numbers of shares
shall take into account any adjustments made to reflect the acquisition of
Packard BioScience Company by the Company.

 

2



--------------------------------------------------------------------------------

Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.

(b) Other Limits. Subject to adjustment under Section-9, the maximum number of
shares of Common Stock that may be issued under the Plan pursuant to all Awards
that are not Options shall be 400,000.

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. Only Options which are not intended to be incentive
stock options (as defined in Section-422 of the Code) may be granted under the
Plan.

(b) Exercise Price. The Board shall establish the exercise price at the time
each Option is granted and specify it in the applicable option agreement;
provided, however, that the exercise price shall not be less than 100% of the
fair market value of the Common Stock, as determined by the Board, at the time
the Option is granted, or par value, if greater.

(c) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

(d) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section-5(e) for the number of shares for which the
Option is exercised.

(e) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may, in its sole discretion, otherwise provide in an
option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

 

3



--------------------------------------------------------------------------------

(3) when the Common Stock is registered under the Securities Exchange Act of
1934, by delivery of vested shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board in good faith (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law and (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant at least six
months prior to such delivery;

(4) to the extent permitted by the Board, in its sole discretion by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or

(5) by any combination of the above permitted forms of payment.

(f) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section-5 or in Section-2.

6. Other Stock-Based Awards

The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities or other awards
convertible into Common Stock and the grant of stock appreciation rights.

7. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
limits set forth in Section-4(c), (iii) the number and class of securities and
exercise price per share subject to each outstanding Option, (iv) the repurchase
price per share subject to each outstanding Restricted Stock Award, and (v) the
terms of each other outstanding Award shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent the
Board shall determine, in good faith, that such an adjustment (or substitution)
is necessary and appropriate. If this Section-7(a) applies and Section-7(c) also
applies to any event, Section-7(c) shall be applicable to such event, and this
Section-7(a) shall not be applicable.

(b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then

 

4



--------------------------------------------------------------------------------

unexercised Options will (i) become exercisable in full as of a specified time
at least 10 business days prior to the effective date of such liquidation or
dissolution and (ii) terminate effective upon such liquidation or dissolution,
except to the extent exercised before such effective date. The Board may specify
the effect of a liquidation or dissolution on any Restricted Stock Award or
other Award granted under the Plan at the time of the grant of such Award.

(c) Acquisition Events

(1) Definition. An “Acquisition Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock is converted into or exchanged for the right to receive cash,
securities or other property or (b) any exchange of shares of the Company for
cash, securities or other property pursuant to a statutory share exchange
transaction.

(2) Consequences of an Acquisition Event on Options. Upon the occurrence of an
Acquisition Event, or the execution by the Company of any agreement with respect
to an Acquisition Event, the Board shall provide that all outstanding Options
shall be assumed, or equivalent options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof). For purposes hereof, an
Option shall be considered to be assumed if, following consummation of the
Acquisition Event, the Option confers the right to purchase, for each share of
Common Stock subject to the Option immediately prior to the consummation of the
Acquisition Event, the consideration (whether cash, securities or other
property) received as a result of the Acquisition Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Acquisition Event (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
shares of Common Stock); provided, however, that if the consideration received
as a result of the Acquisition Event is not solely common stock of the acquiring
or succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the Acquisition
Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options,
then the Board shall, upon written notice to the Participants, provide that all
then unexercised Options will become exercisable in full as of a specified time
prior to the Acquisition Event and will terminate immediately prior to the
consummation of such Acquisition Event, except to the extent exercised by the
Participants before the consummation of such Acquisition Event; provided,
however, that in the event of an Acquisition Event under the terms of which
holders of Common Stock will receive upon consummation thereof a cash payment
for each share of Common Stock surrendered pursuant to such Acquisition Event
(the “Acquisition Price”), then the Board may instead provide that all
outstanding Options shall terminate upon consummation of such Acquisition Event
and that each Participant shall receive, in exchange therefor, a cash payment

 

5



--------------------------------------------------------------------------------

equal to the amount (if any) by which (A) the Acquisition Price multiplied by
the number of shares of Common Stock subject to such outstanding Options
(whether or not then exercisable), exceeds (B) the aggregate exercise price of
such Options.

(3) Consequences of an Acquisition Event on Restricted Stock Awards. Upon the
occurrence of an Acquisition Event, the repurchase and other rights of the
Company under each outstanding Restricted Stock Award shall inure to the benefit
of the Company’s successor and shall apply to the cash, securities or other
property which the Common Stock was converted into or exchanged for pursuant to
such Acquisition Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Restricted Stock Award.

(4) Consequences of an Acquisition Event on Other Awards. The Board shall
specify the effect of an Acquisition Event on any other Award granted under the
Plan at the time of the grant of such Award.

(d) Change in Control Events

(1) Definitions.

(A) “Change in Control” or “Change in Control Event” shall mean:

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership of any capital stock of the Company if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 promulgated under the Exchange Act) 20% or more of either (x) the
then-outstanding shares of voting common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control Event: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which
satisfies the condition set forth in clauses (x) and (y) of subsection (iii) of
this definition; or

(ii) such time as the Continuing Directors (as defined below) do not constitute
a majority of the Board (or, if applicable, the Board of Directors of a
successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (1) who was a member of the Board during
April, 2002 or (2) who was

 

6



--------------------------------------------------------------------------------

nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(2) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange or purchase involving the Company or a sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which, as a result of such transaction, owns
the Company or substantially all of the Company’s assets, either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Business Combination and (y) no Person (excluding the Acquiring Corporation or
any employee benefit plan (or related trust) maintained or sponsored by the
Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 20% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(B) “Good Reason” shall mean:

(i) any reduction in the annual base salary payable to the Participant from and
after such Change in Control Event not required by adverse business conditions,
or (ii) the relocation of the place of business at which the Participant is
principally located to a location that is greater than 25 miles from its
location immediately prior to such Change in Control Event. Notwithstanding the
foregoing, the resignation shall not be considered to be for Good Reason if any
such circumstances are fully corrected prior to the date of resignation.

 

7



--------------------------------------------------------------------------------

(C) “Cause” shall mean:

any (i) failure by the Participant to perform his or her material
responsibilities and fiduciary duties to the Company, (ii) misappropriating the
funds or property of the Company by the Participant, (iii) commission of a
felony or causing any injury or harm to any officer, director, employee,
consultant, or agent of the Company, (iv) any breach by the Participant of the
agreement evidencing an Award, or (v) any breach of the Participant’s
Non-Disclosure or Invention Assignment Agreement, as the case may be, with the
Company or of any other agreement between the Participant and the Company
(including, without limitation, any agreement imposing obligations on the
Participant to maintain the confidentiality of the Company’s proprietary
information or to assign inventions to the Company). The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for Cause was
warranted.

(2) Consequences of a Change in Control Event on Options.

Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes an Acquisition Event), except to the extent specifically
provided otherwise in the instrument evidencing any Option or in any other
agreement between a Participant and the Company, the vesting schedule of such
Option shall be fully accelerated if the Participant is terminated without Cause
or resigns for Good Reason within twelve months after the Change in Control
Event, and all of the Participant’s unvested Options shall immediately vest and
become exercisable.

(3) Effect on Other Awards.

Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes an Acquisition Event) the Board shall specify the effect
of the Change of Control Event on any other Award granted under the Plan.

8. General Provisions Applicable to Awards

(a) Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

(b) Documentation. Each Award shall be evidenced by a written instrument in such
form as the Board shall determine; such written instrument may be in the form of
an agreement signed by the Company and the Participant or a written or
electronic confirming memorandum from the Company to the Participant. Each Award
may contain terms and conditions in addition to those set forth in the Plan.

 

8



--------------------------------------------------------------------------------

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. Except as the Board may otherwise provide
in an Award, Participants may, to the extent then permitted under applicable
law, satisfy such tax obligations in whole or in part by delivery of shares of
Common Stock, including vested shares retained from the Award creating the tax
obligation, valued at their Fair Market Value; provided, however, that the total
tax withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.

(f) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(g) Acceleration. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of restrictions in full or in part or that any other Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

(h) Deferral. An optionee who is entitled, by authority of the Board of
Directors, to defer his or her compensation pursuant to any deferred
compensation plan maintained by the Company may elect, in accordance with rules
established by the Board, to defer receipt of any shares of Common Stock
issuable upon the exercise of an option, provided that such election is
irrevocable and made at least that number of days prior to the exercise of the
option which shall be determined by the Board. The optionee’s account under such
deferred compensation plan shall be credited with a number of stock units equal
to the number of shares so deferred.

 

9



--------------------------------------------------------------------------------

9. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

(c) Effective Date and Term of Plan. This amendment and restatement of the Plan
shall become effective on the Closing Date and shall apply to Options granted
under the Plan on or after the Closing Date. Options granted prior to the
Closing Date shall be governed by the terms of the Plan as in effect immediately
before the Closing Date. No Awards shall be granted under the Plan after the
tenth anniversary of the Closing Date, but Awards previously granted may extend
beyond that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time.

(e) Provisions for Foreign Employees. The Board may, without amending the Plan,
modify options granted to employees who are foreign nationals or who are
employed outside the United States to recognize differences in laws, rules,
regulations or customs of such foreign jurisdictions with respect to tax,
securities, currency, employee benefits or other matters.

(f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any applicable conflicts of
law.

 

10